Citation Nr: 1107860	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-23 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a headache disorder.  

2.  Entitlement to service connection for a left ankle disorder.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2006 to August 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of service connection for a left foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, a headache 
disorder began in service.  


CONCLUSION OF LAW

The criteria for service connection for a headache disorder are 
approximated.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the claim

The Veteran alleges that the headaches she currently experiences 
are the same as those that she had during service.   With 
resolution of the doubt in favor of the Veteran, the Veteran's 
headache disorder is etiologically related to service.  
Therefore, the Veteran's claim is granted.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.6, 
3.303(a) (2010).  In order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records show multiple records of 
treatment for headaches during service.  The Veteran's separation 
examination showed complaints of headaches.  

The Veteran underwent a VA examination in October 2007.  The 
examiner diagnosed intermittent non-migraine headaches.  

The evidence shows that the Veteran experienced headaches during 
service and was diagnosed with headaches within a year after her 
discharge.  With resolution of the doubt in favor of the Veteran, 
the Veteran's headache disorder was incurred during service.  
Accordingly, the Veteran's claim for service connection is 
granted.  


ORDER

Entitlement to service connection for a headache disorder is 
granted.  


REMAND

The Veteran contends that she has a left foot disorder that the 
Veteran incurred during service.  After a review of the evidence, 
the Board finds additional development is necessary prior to 
adjudicating this claim.  

Prior to entry into service, the Veteran underwent surgery on her 
posterior tibial tendon.  Upon entry into service, her surgical 
scar was noted on her entrance examination; however, no foot or 
ankle disorder was noted at that time.  

During service, the Veteran sought treatment for pain in her left 
foot multiple times.  She was treated for pain and swelling that 
was exacerbated by walking and relieved by rest.  X-rays taken 
during service were normal.  A physical examination showed normal 
appearance, no tenderness on palpation, normal range of motion, 
no pain on motion, no instability, and no weakness.  The treating 
physician opined that the Veteran's pain has no specific origin 
and she is likely experiencing a moderate soft tissue injury.  In 
May 2007, the Veteran was diagnosed with "capsulitis of the 
fourth met cuboid joint left."  Treatment records from August 
2007 list "foot sprain, tarsometatarsal ligament" as one of the 
Veteran's stated problems.  The Veteran complained of ankle pain 
and a foot disorder during her separation examination.  

The Veteran underwent a VA examination in October 2007.  The 
Veteran reported pain in her left foot over the fourth 
metatarsal.  The examiner noted that the Veteran underwent 
surgery on her ankle prior to service.  The Veteran complained of 
infrequent and mild discomfort with prolonged walking or running 
at the surgical site, separate from the pain she experiences in 
the lateral dorsal aspect of her fourth metatarsal.  Upon 
physical examination, her foot appeared normal without redness, 
swelling, deformity, tenderness, or abnormal weight-bearing.  

The examiner found right ankle surgery prior to military service 
with no aggravation caused by or during her military service and 
a normal examination of the right foot.  

An addendum to the examination contained x-ray findings.  The 
Veteran's left ankle appeared normal.  With regard to her left 
foot, the x-ray showed possible coalition between left calcaneus 
and navicula.  Cystic appearing lesion in medial head of 
navicula.  A CT of the foot was recommended.  

The October 2007 VA examiner stated that her foot appeared 
normal; however, it appears that the examiner did not review the 
x-ray findings prior to making this determination.  Moreover, the 
examination report does not contain an opinion as to whether any 
foot disorder was incurred in or is etiologically related to her 
period of service.  Neither the Board nor the Veteran is 
qualified to resolve this question without competent medical 
evidence.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

By "competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  38 C.F.R. § 3.159(a)(1).

Because it has long been held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder, the Board must 
remand the claim for clarification.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Thus, the Board finds this matter must be remanded to obtain a 
medical opinion, and supporting rationale, addressing the 
Veteran's left foot disorder.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall contact the Veteran and 
ascertain if she has received any VA, 
non-VA, or other medical treatment for a 
left foot disorder that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.	Following a reasonable amount of time or 
upon the Veteran's response, the RO/AMC 
shall return the claims file to the 
examiner who conducted the October 2007 
VA examination.  If that examiner is not 
available, the RO/AMC shall arrange for 
the Veteran to undergo a VA examination.  
The following considerations will govern 
the examination:

a.	The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b.	The examiner shall opine as to the 
following:

i.	Does the Veteran have a left 
foot disorder?

ii.	If so, if the Veteran's foot 
disorder etiologically related 
to service?

c.	All indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state.

3.	When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

4.	The RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
the examination report does not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


